Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-4, 6-8, and 10-13 are currently pending.

Response to Amendment
The amendment filed January 12, 2022 has been entered. 
Claims 1-4, 6-8, and 10-13 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel et al. (DE 2707573 A, provided with translation), in view of Yoshida et al. (US 10,124,817 B2).
Regarding claim 1, Knebel teaches (Fig. 1-4): A bodywork structure (Fig. 4) for a body for a public transport vehicle (para. 0004), comprising a wall (12) extending in a longitudinal direction (Fig. 4), the wall (12) comprising at least one cavity (annotated Fig. 1 below) extending in the longitudinal direction (Fig. 4), the at least one cavity providing a passage for a fluid under pressure (para. 0007 and 
Knebel does not explicitly teach that the side wall (12) is formed in one piece. However, Yoshida teaches (Fig. 1-2): a side wall (3) of a rail vehicle with a truss structure and rib plates (Fig. 2) that is formed in one piece.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Knebel to form the side wall in one piece, as taught by Yoshida, in order to minimize the time and work needed to weld and assemble the rail vehicle. Further, it has been noted that the method of forming the device is not germane to the issue of patentability of the device itself.
Further, it is inherent for the fluid to be under pressure while being accommodated by the framework, since the framework and its seal prevent the fluid from escaping the enclosure.
Regarding claim 2, Knebel and Yoshida teach the elements of claim 1, as stated above. Knebel further teaches (Fig. 1-4): at least one cavity (annotated Fig. 1 below) provides a passage for a gas under pressure (para. 0007 and 0016).
Regarding claim 6, Knebel and Yoshida teach the elements of claim 1, as stated above. Knebel further teaches (Fig. 1-4): said wall (12) having a length in the longitudinal direction (Fig. 4), and said at least one cavity (annotated Fig. 1 below) extending over the entire length of said wall in the longitudinal direction (Fig. 1-4).
Regarding claim 7, Knebel and Yoshida teach the elements of claim 6, as stated above. Knebel further teaches (Fig. 1-4): the at least one cavity (annotated Fig. 1 below) has a constant profile (Fig. 3a) over the entire length of said wall in the longitudinal direction.
Regarding claim 8, Knebel and Yoshida teach the elements of claim 1, as stated above. Knebel further teaches (Fig. 1-4): said wall comprises a plurality of cavities (annotated Fig. 1 below), at least one group of said cavities being a fluid or compressed gas reservoir (para. 0007 and 0011).
Regarding claim 10, Knebel and Yoshida teach the elements of claim 1, as stated above. Knebel further teaches (Fig. 1-4): a plurality of cavities (annotated Fig. 1 below), each cavity being insulated from each other cavity (insulated by the belts 5, 6, 8 and the seal on the inner wall of the framework; Para. 0007 and 0011).
Regarding claim 12, Knebel and Yoshida teach the elements of claim 1, as stated above. Knebel further teaches (Fig. 1-4): A body (Fig. 4) for a railway vehicle (para. 0021, lines 143-144) or guided road transport vehicle, comprising a bodywork structure according to claim 1 (See claim 1 rejection above), said at least one cavity (annotated Fig. 1 below) comprising a fluid or a gas under pressure (para. 0007 and 0011), while said wall (12) at least partially defines a vehicle interior of the body (Fig. 4).
Regarding claim 13, Knebel and Yoshida teach the elements of claim 12, as stated above. Knebel further teaches (Fig. 1-5): said at least one cavity (annotated Fig. 1 below) is provided at one end with at least one connecting element and/or at least one distribution element and/or at least one end plug (Fig. 4-5).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel et al. (DE 2707573 A, provided with translation), in view of Yoshida et al. (US 10,124,817 B2) and Elia et al. (WO 2009045430 A1).
Regarding claim 3, Knebel and Yoshida teach the elements of claim 1, as stated above. Knebel further teaches designing the side walls to withstand stress peaks (para. 0016, lines 111-112), but does not explicitly teach that the pressurized fluid has a pressure greater than 2 x 1045 Pa (Pascal).
However, Elia teaches: Vehicular air ducts made with a metal plated organic polymers (Claim 1) with a heat deflection temperature of 150°C at a load of 0.455 MPa (Claim 2).


Regarding claim 4, Knebel, Yoshida, and Elia teach the elements of claim 3, as stated above. Knebel further does not explicitly teach that the pressurized fluid has a pressure between 5 x 1045 Pa and 10 x 1045 Pa.
However, Elia teaches: Vehicular air ducts made with a metal plated organic polymers (Claim 1) with a heat deflection temperature of 150°C at a load of 0.455 MPa (Claim 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Knebel to coat the interior of the side wall with metal plated organic polymers, as taught by Elia, in order to maintain strength (able to withstand a pressure between 5 x 1045 Pa and 10 x 1045 Pa) and stiffness of the fluid passage under elevated temperature conditions to maintain shape and avoid collapsing under vacuum conditions or leaking when handling pressurized air.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knebel et al. (DE 2707573 A, provided with translation), in view of Yoshida et al. (US 10,124,817 B2) and Morneau et al. (US 10,773,736 B2).
Regarding claim 11, Knebel and Yoshida teach the elements of claim 1, as stated above. Knebel does not explicitly teach that said wall (12) comprises at least one opening into said at least one cavity, and wherein a connecting plate (60) is welded to said wall in order to completely cover said at least one opening.


    PNG
    media_image1.png
    621
    741
    media_image1.png
    Greyscale
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Knebel to bridge the opening between the segments of the panels to be welded together using connecting plates, as taught by Morneau, in order to “close the opening and increase structural integrity” (Morneau, col. 2, lines 39-41).

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.
Applicant argues that the person of ordinary skill in the art would not combine Yoshida with Knebel, because “Yoshida deters from having a passage of fluid under pressure in a bodyshell. Indeed, Yoshida describes a structure for increasing the strength regarding bending at all apexes of a bodyshell without increasing the thickness. Yoshida is unrelated to passage of fluid under pressure. On the contrary, Yoshida mentions that fluctuation in air pressure outside the car generates an external force that may deform the bodyshell (Yoshida, col. 1, lines 30 - 38). The fluctuation in air pressure necessitates a strengthening of the bodyshell. Thus, Yoshida deters the person of ordinary skill in the art from adding further fluctuations in pressure. Having a passage for fluid under pressure adds local fluctuations of pressure in the structure, which goes against the teachings of Yoshida.” The applicant further states that “Yoshida teaches having the structure of FIG. 2 between air fluctuations and the interior, and thus teaches away from having only one side wall between a fluid under pressure and the interior and/or between a fluid under pressure and the exterior.”
	The examiner responds that the secondary reference Yoshida is merely used to teach a vehicle side wall that is formed in one piece, and it was the primary reference Knebel that teaches a passage of fluid under pressure (Knebel, para. 0007 and 0011). It would have been obvious for Knebel to form the side wall in one piece, as taught by Yoshida, in order to minimize the time and work needed to weld and assemble the rail vehicle. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection is based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
	Further, Yoshida’s disclosure that a fluctuation in air pressure outside the car generates an external force that may deform the bodyshell (Yoshida, col. 1, lines 30 – 38) does not deter Knebel from forming the side wall in one piece. If anything, an increase of pressure within the bodyshell due to a passage of fluid is beneficial in strengthening the side wall and negating a fluctuation in pressure outside the car. 
	In response to the argument that Yoshida teaches away from having only one side wall between a fluid under pressure and the interior and/or between a fluid under pressure and the exterior, the examiner responds that this argument is more specific than the set of claims presented.

Regarding the Office Action’s comment indicating that "... the method of forming the device is not germane to the issue of patentability of the device itself" (para. 24), the applicant argues that the feature that the wall is formed of one piece results in the wall being integral/constituted of one part only. Thus, this feature does relate to the issue of patentability of the device itself, as it further limits the device.
The examiner responds that whether the side wall be formed with multiple parts welded together or prefabricated in one part before assembly into the vehicle body does not affect the overall function of the side wall. Further, under the broadest reasonable interpretation, a structure formed in multiple parts that are connected may be interpreted as “one piece.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617